The opinion of the Court was filed January 4th, 1886.
Per. Curiam.
The defendants, as tenants in common, owned the land on which the coal was mined. This fact, however, of itself, did not authorize Peters to enter into an agreement which would bind his co-tenant to sell to the plaintiff the unmined coal on the land. Peters had no authority either written or verbal from Lawrence to make the agreement in question. Not only did Peters 'make the agreement in the absence of authority from Lawrence, but the latter refused to sign it and never ratified it by receiving any portion of the royalty paid or otherwise. The learned Judge- was clearly right in instructing the jury to find for the defendants.
Judgment affirmed. •